Name: Commission Regulation (EEC) No 1894/83 of 8 July 1983 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7 . 83 Official Journal of the European Communities No L 189 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1894/ 83 of 8 July 1983 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (' ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 ( 7 ) thereof, Whereas Article 2 (2 ) of Regulation (EEC) No 1039 / 82 specifies that , provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situtation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market , purchases should be made on the open market to secure the necessary supplies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 5 ); whereas , in particular , the periods and terms for Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p. 1 . ( s ) OJ No L 363 , 31 . 12 . 1980 , p. 50 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . No L 189 / 2 Official Journal of the European Communities 13 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1983 . For the Commission Poul DALSAGER Member of the Commission 13 . 7 . 83 Official Journal of the European Communities No L 189 / 3 ANNEX (M Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary World Food Programme International Committee of the Red Cross 3 . Country of destination Uganda Ethiopia 4 . Total quantity of the con ­ signment 500 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 2,270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Uganda 2443 / Butteroil / Mombasa / Gift of the European Economic Com ­ munity / Action of the World Food Programme' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following mar ­ kings : 'ETH 62 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution in Ethiopia / Assab' 9 . Delivery period Delivery in September 1983 Loading as soon as possible and at the latest 15 August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Assab (deposited and on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( 5 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983  No L 189 / 4 Official Journal of the European Communities 13 . 7 . 83 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (EEC) No 1040/ 82(b ) affectation 2 . Beneficiary 3 . Country of destination ^j- Sierra Leone Philippines 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Sierra Leone / For free distribution' 'Butteroil / Gift of the European Economic Community to the Philippines / For free distribution' 9 . Delivery period Loading in September 1983 Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Port of unloading Freetown (deposited on the quay or on lighters ) Community port of loading operating a regular service with the recipient country ( 6 ) ' 1 1 . Representative of the beneficiary responsible for reception ( 4 ) M. Turay , National Authorizing Officer , First Vice-President's Office , Tower Hill , PO Box 1402 , Freetown ( 7 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 5 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation I (EEC) No 1040 / 82 2 . Beneficiary I World Food Programme 3 . Country of destination I Pakistan 4 . Total quantity of the con ­ signment 175 tonnes 1 200 tonnes 592 tonnes 5 . Intervention agency responsible for delivery I French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Pakistan 2483 / 'Pakistan 2237 PX / 'Pakistan 2309 / Butteroil / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period I Delivery in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) I  12 . Procedure to be applied to determine the costs of supplyI Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 6 Official Journal of the European Communities 13 . 7 . 83 Consignment H I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary ] India 3 . Country of destination J 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( 8 ) 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' Madras ' Calcutta ' 9 . Delivery period Loading in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 7 Consignment L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 , Beneficiary 3 . Country of destination ^j- Pakistan 4. Total quantity of the con ­ signment 2 000 tonnes ( 9 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community' 9 . Delivery period Loading in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply lender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 8 13 . 7 . 83Official Journal of the European Communities Consignment M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Mauritania 4 . Total quantity of the con ­ signment 75 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Mauritanie 2629 / Butteroil / Dakar / En transit a Rosso / Don de la Communaute Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial ' 9 . Delivery period Delivery in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 9 Consignment N 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1980 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary 3 . Country of destination j Cape Verde 4 . Total quantity of the con ­ signment 300 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econÃ ³mica europeia a republica de Cabo Verde' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Port of unloading Praia (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Empresa Publica de Abastecimento (EMPA), Praia , Cap Vert ( telex 54 EMPA CV) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 10 Official Journal of the European Communities 13 . 7 . 83 Notes : (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouse where the product it stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in Annex II to Regulation (EEC) No 303 / 77 . (") Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation ( EEC) No 303 / 77). ( s ) A copy of the dispatch documents should be sent to the following address : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa , Ethiopia . ( 6 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) A copy of the dispatch documents should be sent to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , PO Box 1399 , Freetown . ( 8 ) Free fatty acids : maximum 0,35% (oleic acid). Amount of peroxide per kilogram : maximum 0,5 unit ( in milli-equivalents of oxygen per kilogram). ( 9 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 (2 ) of Regulation (EEC) No 303 / 77 ).